            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
WARREN EASLEY,                      :
   Plaintiff                        :
                                    :            No. 1:19-cv-2026
           v.                       :
                                    :            (Judge Rambo)
LISA HOLLIBAUGH, et al.,            :
     Defendants                     :

                                ORDER
     AND NOW, on this 30th day of April 2021, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.    Plaintiff’s motion for default judgment as to Defendant Horton (Doc.
           No. 107) is GRANTED;

     2.    The Clerk of Court is directed to defer the entry of judgment in favor
           of Plaintiff and against Defendant Horton pending the Court’s damages
           determination, consistent with the Court’s discussion in the
           accompanying Memorandum;

     3.    The Clerk of Court is directed to send a copy of this Order and
           accompanying Memorandum to Defendant Horton at the address
           provided in Doc. No. 58; and

     4.    A separate Order scheduling a hearing regarding damages shall issue.

                                          s/ Sylvia H. Rambo
                                          United States District Judge
